Biddle, J.
Suit commenced before a justice of the peace, on a promissory note ; appeal to the circuit court; trial ; finding, and judgment for the appellee, who was plaintiff below. Attachment proceedings accompanied the main action.
The sole question made in the case is upon the sufficiency of the evidence to sustain the finding upon the attachment.
With evidence in the record tending to support all the points necessary to sustain a finding, as in this case, it must appear to us clearly that injustice has been done to the complaining party, or we can not reverse the judgment. Although the evidence, as to some points, is weak, under the rule governing our appellate court, we can not say that the finding is wrong.
The judgment is affirmed, at the costs of the appellant.